Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.         The amendment filed January 19, 2022, is acknowledged and has been entered.  Claims 1 and 14 have been amended.  Claim 6 has been canceled.


2.         The election filed January 19, 2022, is acknowledged and has been entered.
Applicant has elected with traverse Group I.

3.         Claims 1-5, 14 and 21-26 are pending in the application. 

4.         Claims 14 and 21-26 been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or species of invention, there being no allowable generic or linking claim.  

5.         Claims 1-5 are under examination.  

Election/Restrictions
6.	Applicant's traversal of the election requirement and species requirement is acknowledged.  
Applicant’s arguments have been carefully considered but have not been found persuasive for the following reasons:
In the response, Applicant traverses the requirement and argues “that the cited art does not disclose a special technical feature of the recited claims. In particular, the cited art does not report a “targeting moiety binding to a cell surface molecule on a target cell” as recited in Claim 1 (emphasis added). Instead, the cited art reports “peptide antigens that bind to chimeric antigen receptors on effector cells” (emphasis added). Thus, the cited art does not disclose a special technical feature of the claimed invention.”
In response, the translation of claim 1 supplied with the IDS recites an:

    PNG
    media_image1.png
    52
    768
    media_image1.png
    Greyscale


 Thus, the prior art does recite a “targeting moiety binding to a cell surface molecule on a target cell”.  Furthermore, claims 1-5 are also rejected below with an art rejection, which also supports the restriction requirement.
Therefore, the requirement is still deemed proper and is made FINAL.


Information Disclosure Statement

7.	The information disclosure statements have been considered. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


10.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite in the recitation of “the activation”.  In this case, claim 1 does not recite an activation  per se, so this recitation lacks proper antecedent basis and it cannot be determined which (if any) activation is being referred to. Accordingly, the metes and bounds of the claim cannot be determined and the invention is not set forth with the clarity and particularity necessary to satisfy the requirement set forth 35 U.S.C. 112, second paragraph, so as permit the skilled artisan to know or determine infringing subject matter.    



11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 4 depends from clam 1 appears to recite some sort of function of an effector cell, but the molecule of claim 1 is not an effector cell, so the so claim 4 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	


Claim Rejections - 35 USC § 102

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



13.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Young et al (WO 2016//168773 A2, IDS).
	The claims are herein drawn to a molecule comprising: (a) a targeting moiety binding to a cell surface molecule on a target cell; and (b) a target-binding polypeptide binding to a chimeric antigen receptor (CAR) on the effector cell.  Dependent claims recitesthat the targeting moiety is an antibody, the effector cell is a T lymphocyte (T cell) and the targeting moiety binds to HER2 or CD19.  The term “target-binding polypeptide” is interpreted in light of the disclosure at page 17 that “the term "target-binding polypeptide" refers to a non-immunoglobulin polypeptide molecule which exhibits binding affinity for a target antigen”.  Notably, the term does not define any specific size that the polypeptide must be and as the claim states that the polypeptide binds a chimeric antigen receptor, in this case the target antigen is the chimeric antigen receptor.
Young et al teach molecules with the following structure:

    PNG
    media_image2.png
    563
    235
    media_image2.png
    Greyscale
(see Figure 1).  This molecule structure has an antibody that binds a surface molecule antigen on a target cell and a target-binding polypeptide (peptide) binding to a chimeric antigen receptor (CAR) on the effector T cell (see also pages 1-5 and 25-38).  Young et al teach that the 



Conclusion
14.	No claim is allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
February 25, 2022